971 A.2d 852 (2009)
115 Conn.App. 293
Richard GATES
v.
Esla Eugene GATES et al.
No. 30249.
Appellate Court of Connecticut.
Argued April 21, 2009.
Decided June 23, 2009.
Robert H. Boynton, Milford, for the appellant (plaintiff).
Steven D. Ecker, Hartford, with whom, on the brief, was Gavin F. Meehan, for the appellees (defendants).
FLYNN, C.J., and LAVINE and HENNESSY, Js.
PER CURIAM.
The plaintiff, Richard Gates, appeals from the judgment of the trial court dismissing his appeal from the judgment of the Probate Court. On appeal, the plaintiff claims that the court improperly concluded that it was without subject matter jurisdiction over the appeal due to the plaintiff's failure to file his complaint with the Superior Court within thirty days of the mailing of the Probate Court's memorandum of decision, as required by General Statutes § 45a-186(a).
After examining the record on appeal and considering the briefs and the arguments of the parties, we conclude that the judgment of the trial court should be affirmed. *853 Because the court's memorandum of decision resolves properly the issue raised in this appeal, we adopt the court's concise and well reasoned decision as a statement of the facts and the applicable law on the issue. See Gates v. Gates, 51 Conn. Sup. 148, ___ A.2d ____ (2008). Any further discussion by this court would serve no useful purpose. See, e.g., Socha v. Bordeau, 289 Conn. 358, 362, 956 A.2d 1174 (2008).
The judgment is affirmed.